Mr. Bates, for the government, moved that this cause be struck from the calendar, on the ground -that the government could not be sued except by permission of the King in Privy Council, which permission had never been obtained.
The Court said that as a general rule no government could be sued, and that the proper resort of those having claims against the government was the legislature, which body it was presumed would render to every man his just dues. This was the law in other countries, and it was expressly provided by our statutes that no suit could be instituted against the government, unless by permission of the King in Privy Council. The motion was accordingly granted.